Citation Nr: 0030307	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  98-13 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected disability pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from February 1954 to 
November 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the benefit sought on 
appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's disabilities for pension purposes, based on 
the evidence of record, include a history of meningitis, 
rated as noncompensable; a left ear disorder, rated as 
noncompensable; a history of pneumonia, rated as 
noncompensable; a history of rubella, rated as 
noncompensable; a history of a reaction to an innoculation, 
rated as noncompensable; a history of cervical arthritis, 
rated as noncompensable; chronic arthritis, rated as 10 
percent disabling; hyperopic astigmatism, rated as 
noncompensable; decreased hearing left ear, rated as 
noncompensable; history of malaria and typhoid, rated as 
noncompensable; question of angina pectoris, rated as 
noncompensable; history of hypertension, rated as 
noncompensable; status post left inguinal hernia, rated as 
noncompensable; intermittent urticaria, rated as 
noncompensable; history of diabetes, rated as 20 percent 
disabling; history of anxiety, rated as noncompensable; 
migraine headaches, rated as noncompensable; and macrocytic 
anemia, rated as noncompensable; the combined disability 
rating is no more than 30 percent.  
 
3.  The veteran is 69 years old; he completed four years of 
grammar school education; he has previous work experience as 
a dishwasher and a carpenter; he reported that he last worked 
in January 1998 as a part-time dishwasher; he has not worked 
full-time for the past 15-20 years. 

4.  The veteran's disabilities, collectively no more than 30 
percent disabling, are not productive of a total disability.

5.  Considering the veteran's age, education, and 
occupational history, his disabilities permanently preclude 
him from engaging in substantially gainful employment.


CONCLUSION OF LAW

The requirements for entitlement to a permanent and total 
disability rating for pension purposes have been met.  
38 U.S.C.A. §§ 1155, 1502, 1521 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321(b)(2), 3.340, 3.342, 4.15, 4.17 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that this appeal was 
previously before the Board and remanded in January 2000 for 
additional development.  The Board is satisfied that the 
remand instructions were carried out by the RO, and the Board 
will, therefore, proceed with appellate disposition.

This appeal arises out of the veteran's claim for entitlement 
to a permanent and total disability rating for nonservice-
connected disability pension purposes.  Essentially, the 
veteran maintains that his current disabilities render him 
unemployable. 

According to the law, a disability pension is payable to a 
veteran who served for 90 days or more during a period of war 
and who is permanently and totally disabled due to 
nonservice-connected disabilities not the result of his own 
willful misconduct.  38 U.S.C.A. § 1521(a).  There are three 
alternative regulations upon which a finding of permanent and 
total disability for pension purposes may be based.  In 
accordance with the VA Schedule For Rating Disabilities, one 
may establish that the veteran has a lifetime impairment 
which renders it impossible for the "average person" to 
follow a substantially gainful occupation.  38 U.S.C.A. 
§ 1502.  This method requires rating each disability under 
the appropriate diagnostic code, and then combining the 
ratings to determine whether the veteran holds a combined 
one-hundred percent schedular evaluation for pension 
purposes.  If a veteran suffers the permanent loss of the use 
of both hands or both feet, or of one hand and one foot, or 
of the sight of both eyes, or becomes permanently helpless or 
permanently bedridden, the veteran will be considered 
permanently and totally disabled.  38 C.F.R. § 4.15.

Absent a combined one-hundred percent schedular evaluation, 
one may establish permanent and total disability for pension 
purposes by proving that the veteran has a lifetime 
impairment which precludes him or her from securing and 
following substantially gainful employment.  38 U.S.C.A. 
§ 1502; 38 C.F.R. § 4.17.  However, if there is only one such 
disability, it must be ratable at 60 percent or more.  If 
there are two or more disabilities, there must be at least 
one disability to bring the combined rating to 70 percent or 
more.  If the veteran is considered permanently and totally 
disabled under these criteria, he is then awarded a one-
hundred percent schedular evaluation for pension purposes.  
38 C.F.R. §§ 4.16(a), 4.17.

Even if the veteran's disability ratings fail to meet the 
percentage standards referenced above, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is unemployable by 
reason of his disabilities, age, occupational background and 
other related factors.  38 C.F.R. §§ 3.321(b)(2); 4.17(b). 

A preliminary review of the record discloses that the veteran 
is not presently service-connected for any disabilities.  
However, the record contains evidence of several nonservice-
connected disabilities, which will be discussed below.  The 
Board has reviewed the evidence of record, and resolving all 
doubt in the veteran's favor, finds that he meets the 
requirements for entitlement to a permanent and total 
disability rating for nonservice-connected disability pension 
purposes, on an extra-schedular basis, and the appeal is 
granted.

The veteran's disabilities for pension purposes, based on the 
evidence of record, include the following:  a history of 
meningitis; a left ear disorder; a history of pneumonia; a 
history of rubella; a history of a reaction to an 
innoculation; a history of cervical arthritis; chronic 
arthritis; hyperopic astigmatism; decreased hearing left ear; 
history of malaria and typhoid; question of angina pectoris; 
history of hypertension; status post left inguinal hernia; 
intermittent urticaria; history of diabetes; history of 
anxiety; migraine headaches; and macrocytic anemia.  Through 
a careful review of the medical evidence of record, the Board 
notes that many of the disabilities listed above are 
indicated by history only, and are not currently symptomatic.  
Moreover, in regard to the disabilities that are symptomatic, 
they are for the most part noncompensable, according to the 
VA Schedule for Rating Disabilities.  

In a May 1999 hearing before the undersigned Veterans Law 
Judge, the veteran and his representative focused on three 
disabilities that they believe render the veteran permanently 
and totally disabled.  The Board will address those 
disabilities first.  Those disabilities include diabetes, a 
heart condition with related hypertension, and arthritis of 
the back and shoulders.  

Pursuant to Diagnostic Code 7913, a 10 percent rating is 
assigned for diabetes mellitus that is managed by a 
restricted diet only.  A 20 percent rating is assigned if 
insulin is required, as well as restricted diet; or, oral 
hypoglycemic agent and restricted diet.  In the May 1999 
hearing, the veteran testified that he took insulin shots, 
and had to watch his diet.  In an April 1998 VA examination 
report, the veteran was noted to have a history of non-
insulin dependent diabetes.  However, private medical 
evidence from Hartford Hospital indicates that in October 
1998, the veteran agreed to go on insulin.  More recent 
medical evidence from the Hartford Hospital indicates that in 
February 1999, the veteran was taking insulin.  In short, 
resolving all remaining doubt in the veteran's favor, it 
appears that a 20 percent rating could be assigned for the 
veteran's diabetes, based on his insulin use.  However, in 
the absence of evidence that the veteran's activities are 
regulated due to his diabetes, there is no basis for a rating 
in excess of 20 percent.  See 38 C.F.R. § 4.119, Diagnostic 
Code 7913.

In regard to a heart condition, including hypertension, a VA 
outpatient record dated in February 1993, indicates that the 
veteran was seen with complaints of chest pain, and pain 
radiating into his left arm.  The assessment indicated that 
this did not reflect a typical picture of angina, although it 
could not be ruled out.  A VA outpatient treatment record 
dated in August 1993, indicates that the veteran was seen 
with complaints of chest pains.  There were three possible 
etiologies noted:  musculoskeletal causes, anemia, and 
migraine headaches.  An August 1993 VA chest x-ray reflected 
a normal study, and ruled out pulmonary etiology.  There are 
several other VA outpatient treatment records dated around 
that time, which reflect the veteran's complaits of chest 
pains.  However, there was no diagnosis made of a heart 
disorder or hypertension.  In the April 1998 VA general 
medical examination report, the diagnoses included atypical 
chest pain in the past.  The record is negative for any 
medical evidence of a heart disorder.  See 38 C.F.R. § 4.104.  
Additionally, the Board has reviewed the various blood 
pressure readings recorded throughout the medical evidence of 
record, but finds that there are no readings that would allow 
for a compensable rating under the criteria for rating 
hypertensive vascular disease.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101. 

In the May 1999 hearing, the veteran testified that he used 
to work as a carpenter and a dishwasher, but that he had to 
quit due to pain in his back and shoulders.  An August 1986 
VA examination report notes that the veteran had x-ray 
evidence of spondylosis in the L5-S1 disc space, and 
spondylosis in the cervical spine.  Examination of the neck 
showed full range of motion, and there was no significant 
limitation of the lumbar spine noted.  There was also no 
muscle spasm at that time.  In a December 1992 VA examination 
report, it was noted that the veteran had a history of 
cervical spine spondylosis at C4-5-6.  He had full range of 
motion of his extremities.  An August 1993 VA outpatient 
treatment record indicates that the veteran had generalized 
joint pain that was worse in the morning.  The pain 
reportedly occurred in the cervical spine, lower back, hands, 
knees, and hips.  It was also noted that the veteran had 
documented spondylosis.  In the April 1998 VA general medical 
examination, the veteran was diagnosed with chronic 
arthritis.  The examiner indicated that the veteran would 
drive a car and cook and wash for himself.  The examiner 
opined that although the veteran may not be able to do hard 
working construction jobs, he could probably perform light 
duty jobs.  In light of the foregoing, the Board finds that 
there is no medical evidence of record that the veteran has 
limited motion of certain joints due to arthritis, or x-ray 
evidence of arthritis in two or more major joints, so as to 
warrant a compensable rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Nevertheless, the Board acknowledges 
the veteran's complaints of pain in his back and shoulders, 
and the diagnosis of chronic arthritis.  Resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence supports no more than a 10 percent rating for 
chronic arthritis.  The Board notes that the RO considered 
the veteran's cervical arthritis to be 10 percent disabling, 
under Diagnostic Codes 5299-5003, although as discussed 
above, the Board finds that the evidence more appropriately 
reflects a 10 percent rating for chronic arthritis, and a 
noncompensable rating for cervical arthritis.
 
Reviewing the veteran's other disorders listed earlier in 
this decision, the Board notes that there is no medical 
evidence of record that the veteran currently suffers from 
any residuals of meningitis, pneumonia, rubella, a reaction 
to an innoculation, malaria, typhoid, or a left inguinal 
hernia.  At most, the record notes that the veteran has a 
history of those conditions.  However, in the absence of 
medical evidence that any of the foregoing conditions are 
currently symptomatic, there is simply no basis to assign a 
compensable rating to any of the foregoing disorders.  

Turning to the veteran's left ear, in the December 1992 VA 
general medical examination report, the veteran was noted to 
have diminished hearing in the left ear, which was worse over 
the past three years.  His canals were clean, and drums 
intact.  The diagnosis was decreased hearing on left.  An 
April 1995 medical record from the Connecticut Department of 
Corrections, indicates that the veteran had left serious 
otitis, and that he was unable to "pop" his left ear.  
Other than the foregoing, there is no medical evidence of 
record of a left ear disorder, including hearing loss.  The 
April 1998 VA general medical examination was silent as to 
any findings regarding the veteran's hearing, and other 
recent medical records are also silent as to a hearing or 
left ear disorder.  In short, the Board finds no basis for 
assigning a compensable rating for a left ear disorder, or 
for hearing loss.  See 38 C.F.R. §§ 4.85-4.87.

An August 1986 VA outpatient treatment record indicates that 
the veteran had poor vision with glasses, but there was no 
evidence of glaucoma or cataracts at that time.  A July 1998 
private medical record from Meriden Hospital indicates that 
the veteran had bilateral cataracts.  There is no evidence of 
record that the veteran has a compensable disorder of the 
eye.  See 38 C.F.R. §§ 4.75-4.84a.

An August 1993 VA outpatient treatment record notes that the 
veteran had possible anemia, as well as migraine headaches.  
In the April 1998 VA examination report, the veteran was 
diagnosed with anemia, although there were no precise 
clinical findings to that effect, and it appears to be based 
on a review of the VA records in 1993.  Laboratory test 
results associated with that examination report notes 
hemoglobin at 15.6 g/dL, which was within the reference 
range.  The Board notes that a noncompensable rating is 
assigned for anemia manifested by hemoglobin 10gm/100ml or 
less, asymptomatic.  See 38 C.F.R. § 4.117, Diagnostic Code 
7700.  As the veteran's most recent hemoglobin reading of 
record is greater than that, there is no basis for a 
compensable rating for anemia.  As to the migraine headaches, 
the veteran denied any current headaches, frontal or 
migrainous in nature.  Thus, the Board finds no basis for a 
compensable rating for migraines.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

In the December 1992 VA examination report, the veteran was 
diagnosed with intermittent urticaria, possibly associated 
with an allergic reaction to certain foods.  Records dated 
from approximately August 1995 to January 1996 from the 
Connecticut Department of Correction note that the veteran 
had an intermittent rash on his forearms.  The Board finds 
that while the evidence clearly indicates that the veteran 
had an intermittent rash, also previously diagnosed as 
urticaria, that the evidence does not reflect more than 
slight itching on a small surface, so as to warrant no more 
than a noncompensable rating.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806.

A September 1986 VA medical examination report contains a 
diagnosis of generalized anxiety disorder and dysthymic 
disorder.  At that time, it was noted that this disorder did 
not leave the veteran significantly impaired in terms of 
finding gainful employment.  More recent medical evidence, 
including the December 1992 and April 1998 VA general medical 
examination reports, are negative for any diagnosis or 
clinical findings of a mental disorder.  Thus, the Board 
finds no basis for assigning a compensable rating for 
anxiety.  See 38 C.F.R. § 4.130, Diagnostic Code 9400.

In summary, the current evidence of record reveals that the 
veteran currently suffers from diabetes, which the Board 
finds meets the criteria for no more than a 20 percent 
rating.  Additionally, the Board finds that at most, the 
veteran may meet the criteria for a 10 percent rating for 
chronic arthritis.  However, as discussed above, the Board 
finds that the veteran's remaining disorders are simply not 
symptomatic at this time, or not symptomatic to such a degree 
as to warrant compensable ratings.  Therefore, at most, the 
Board finds that the veteran's combined disability rating is 
30 percent.  See 38 C.F.R. § 4.25. 

The Board notes that in the May 1999 hearing, the veteran 
indicated that he had been recently awarded Social Security 
benefits.  Consequently, following the BVA Remand in January 
2000, by VA letter dated in April 2000, the RO contacted the 
Social Security office and attempted to obtain any records 
associated with the veteran's claim.  However, by letter 
dated in May 2000, the Social Security Office indicated that 
there was no evidence in their records that the veteran had 
ever filed a claim for Disability Insurance Benefits under 
Title II of the Social Security Act.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992) (Social Security 
Administration decisions are not controlling for VA 
determinations, but are pertinent).  

As previously noted, entitlement to pension benefits may be 
found if the veteran has a lifetime impairment which renders 
it impossible for an average person to follow a substantially 
gainful occupation.  38 U.S.C.A. § 1502(a); 38 C.F.R. § 4.15. 
Based on a review of the medical evidence, the Board 
concludes that there are no clinical findings indicating that 
the veteran's disabilities alone, as described above, are so 
severe that they would preclude an average person from 
sustaining substantially gainful employment.  Further, the 
veteran does not have a permanent total disability under the 
applicable schedular criteria, and his total evaluation is 
not greater than 60 percent.  In short, the veteran's 
disability is clearly not representative of a total 
disability as contemplated by 38 C.F.R. §§ 4.16, 4.17.

Although the veteran does not meet the percentage 
requirements of 38 C.F.R. § 4.16, the Board must consider 
whether the veteran is entitled to pension benefits based on 
extra-schedular criteria, including his disabilities, age, 
occupational history, and other related factors.  38 C.F.R. 
§§ 3.321(b)(2); 4.17(b).  In this regard, the Board notes 
that the veteran is 69 years old.  He completed four years of 
grammar school education, and his previous work experience 
includes jobs as a dishwasher and a carpenter.  He reported 
that he last worked in January 1998 as a part-time 
dishwasher, and has not worked full-time for the past 15-20 
years. 

Upon consideration of the veteran's disabilities, age, 
education, and occupational history, the Board is persuaded 
that the veteran is permanently and totally disabled.  The 
Board acknowledges the veteran's limited educational history, 
and his employment history that consists primarily of labor-
related positions.  The Board also acknowledges the veteran's 
complaints of pain with regard to his arthritis, as well as 
his compelling hearing testimony, in which he stated that he 
had to quit his last job as a dishwasher due to pain in his 
back and shoulders.  In light of the foregoing factors, the 
Board finds that although the veteran's disabilities in and 
of themselves may not prevent the average person from 
working, his disabilities combined with his advanced age, 
limited education, and limited employment skills support a 
finding that the veteran is precluded from engaging in 
substantially gainful employment. 

In conclusion, the Board finds that by resolving all doubt in 
the veteran's favor, he is entitled to a permanent and total 
disability rating for pension purposes, on an extra-schedular 
basis.  In other words, while the veteran's nonservice-
connected total disability rating does not appear to be more 
than 30 percent disabling, his advanced age, as well as his 
limited education and employment history, along with his 
complaints of pain, support a finding of entitlement to 
pension benefits, and the appeal is granted.

 
ORDER

Subject to the rules and regulations governing awards of 
monetary benefits, a permanent and total disability rating 
for non-service connected disability pension benefits is 
granted.




		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals



 

